department of the treasury washington d c tax_exempt_and_government_entities_division sin ter rat o aug legend state a employer m plan x group c employees resolution y i dear this letter is in response to a request for a private_letter_ruling dated revised by letters dated and submitted on your behalf by your authorized representative regarding the federal_income_tax treatment of certain contributions to plan x under sec_414 h of the internal_revenue_code the code the following facts and representations have been submitted employer m is a municipality of state a pursuant to the statutes of state a employer m established plan x for the page benefit of group c employees plan x is qualified under sec_401 of the code state a's pension code which provides for mandatory employee contributions specifically allows municipalities in state a to pick-up such mandatory_contributions employer m proposes to adopt resolution y which provides that employer m will pick-up the group c employees mandatory_contributions to plan x up contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee it also provides that no employee will be given the option to receive cash in lieu of contributions resolution y specifies that such picked you have requested the following rulings based on the aforementioned facts and representations that no part of mandatory_contributions picked up by employer m on behalf of group cc employees will be includible in the gross_income of the employees for purposes of federal_income_tax treatment that contributions whether picked up by salary reduction offset against future salary increases or both and though designated as employee contributions will be treated as employer contributions that contributions picked up by employer m will not constitute wages from which federal_income_tax must be withheld sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions that are picked up by the employer within the meaning of sec_414 ruling 1977_2_cb_358 employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ gross_income until such of the code is specified in revenue in that revenue_ruling the revrul_77_462 page a a of the code the school district’s contributions time as they are distributed to the employees ruling held further that under the provisions of sec_3401 to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the revenue the issue of whether contributions have been picked up by an these revenue rulings established of the code is employer within the meaning of sec_414 addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 that the following two criteria must be met must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan application of sec_414 picks up contributions through a reduction in salary an offset against future salary increases or a combination of both is immaterial for purposes of the of the code whether employer m furthermore it the employer revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the pick up resolution y proposed for adoption by employer m satisfies the criteria set forth in revrul_81_35 and revrul_81_36 because it provides that employer m will pick-up mandatory employee contributions to plan x and specifies that such picked up contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by group c employees and that group c employees may not elect to receive such contributions directly instead of having such contributions paid_by employer m to plan xx accordingly we conclude that that no part of mandatory_contributions picked up by employer m on behalf of group cc employees will be includible in the gross_income of the employees for purposes of federal_income_tax treatment pgei so that contributions whether picked up by salary reduction offset against future salary increases or both and though designated as employee contributions will be treated as employer contributions that contributions picked up by employer m will not constitute wages from which federal_income_tax must be withheld because we have determined that the picked-up amounts are to be treated as employer contributions such amounts are excepted from wages as defined in sec_3401 a of the code for federal_income_tax withholding purposes withholding of federal_income_tax is required from group c employees’ salaries with respect to such picked-up contributions therefore no the effective date for the commencement of the proposed pick up as specified in the aforesaid proposed resolution will not be any earlier than the later of the date the resolution is signed or the date it is put in effect these rulings are based on the assumption that plan x meets the requirements for qualification under sec_401 of the code at the time of the proposed contributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 b of the code this letter_ruling is directed only to the taxpayer that requested it may not be used or cited by others as precedent sec_6110 of the code provides that it page a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions concerning this ruling please contact i t ep ra t2 at sincerely yours joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling notice
